DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are presented in this application.
Claims 12 and 19 has been withdrawn as non-elected claims.
Claims 1 – 11 and 13 – 18 are pending in this Office action.

Response to Amendments and Arguments
Applicant’s amendment to the independent and dependent claims is being considered.
Applicant’s response to claim interpretation is persuasive and therefore, 35 U.S.C. 112(f) and 112 (b) have been withdrawn.
In response to applicant’s response, Double Patenting rejections remain rejected.
In response to applicant’s response, 35 U.S.C. 101 rejections remain rejected.
The computer program product (software) comprising: one or more computer readable hardware storage devices (CD, DVD, Disk, etc.) and program instructions stored on the one or more computer readable hardware storage devices (software installed in CD, DVD or in Disk), the program instructions comprising:
Here, program instruction needs to run by a processor. A processor is missing from the claim language.
Applicant’s arguments filed January 18, 2022 with respect to claim rejections under Take in view of Song and further in view of Tessarolo have been fully considered but are not persuasive.

Applicant argued that Tessarolo does not disclose or teach amended claim 1: "a number of bits of a key determined so that a combination of the key and the index has a first number of bits until the number of elements contained in input sequences for multiway merging reaches a predetermined threshold, and when the number of elements exceeds the predetermined threshold, the number of bits of the key is determined so that the combination has a second number of bits which is greater than the first number of bits." Tessarolo does not disclose nor teach amended claim 1 and as stated by the Office Action on page 23, "modified Take and Song do not explicitly teach a number of bits as claimed", thus amended independent claim 1 is not obvious in view of Take, Song, and Tessarolo. 
Dependent claims 2-5, 9-11, and 14-18 ultimately depend from independent claims 1, 12, or 13, and therefore, Applicant respectfully asserts that dependent claims are allowable by virtue of their dependency on an allowable independent claim.

Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the 

This Office action is an obviousness type action using Take in view of Song and further in view of Tessarolo references. 
In response to applicant’s argument, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant to go forward with objective evidence of unobviousness.  In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).  Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
In response to applicant’s argument, Take in column 3, line 62 – column 4, line 21 discloses a merge and sort process method for dividing a data sequence to be sorted into a plurality of sorted data sequences and merging the sorted data sequences, comprising the steps of dividing the data sequence to be sorted into L sorted data sequences, each of which is formed of a plurality of blocks (where L is any natural number larger than or equal to 2), for merging the P sorted data sequences so as to sort the data sequence to be merged in a predetermined order. In column 12, lines 35 – 44, 
Song teaches in column 4, lines 52 – 64, during subsequent clock cycles, the remaining data items of the subsequence emerge from the systolic array in sorted order. Accordingly, the systolic merger sorter converts each subsequence of unsorted data items into a sorted subsequence. After producing sorted subsequences from the unsorted subsequences, the systolic merge sorter processor iteratively K-way merge sorts sorted subsequences, in groups of K, until the final sorted sequence emerges.
Tessarolo discloses in para [0009], the number of bits that may be communicated across a data bus.
Therefore, combinations of Take in view of Song and further in view of Tessarolo references discloses claimed limitations as argued. And therefore, arguments are moot.
In response to applicant’s arguments for dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Appellant did not argued as to how Take in view of Song and further in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claimed invention as in claim 18 is addressed to “a computer program product, the computer program product comprising: one or more computer readable hardware storage devices and program instructions stored on the one or more computer readable hardware storage devices, the program instructions comprising:” that can be interpreted as referring to lines of programming within a computer system, rather than referring to the program product or medium as a physical object.  Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".   
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998).
Therefore, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a 
As such, the claim is not limited to statutory subject matter and is therefore non-statutory.

Double Patenting
Claims 1 – 11 and 13 – 18 of this application is patentably indistinct from claim 1 – 17 of Application No. 14/965,190, now U.S. Patent 10,642,901. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 16/655,288
Co-pending Application 14/965,190
Now U.S. Patent 10,642,901
1. An apparatus, the apparatus comprising: 






an execution unit configured to execute the multiway merging process on N input sequences without rearranging the elements based on a plurality of input sequences; 

a generation unit configured to rearrange the elements constituting the input sequences according to an output sequence that has been generated by the multiway merging process in the execution unit so as to generate a sorted array of elements; and 
a number of bits of the key determined so that a combination of the key and the 

2. The apparatus according to claim 1, wherein N is an integer equal to or greater than 3. 

3. The apparatus according to claim 1, wherein a unit of processing is defined as a series of processes including the execution unit executing the multiway merging process and the generation unit rearranging the elements, based on which input sequences have been produced, according to an output sequence generated so as to generate a sorted array and the unit of processing is executed in a plurality of stages in sequence. 

4. The apparatus according to claim 1, wherein if only one output sequence is generated, the generation unit rearranges the large number of elements in accordance with the one output sequence generated so as to generate a sorted array in which all of the large number of elements are sequentially sorted. 



5. The apparatus according the claim 1, wherein if a plurality of output sequences are generated by the 


6. The apparatus according to claim 3, wherein for the unit of processing performed at an initial stage among the plurality of stages, processing by the execution unit on each set of N input sequences is iteratively executed multiple times in accordance with a number of elements contained in the array consisting of a large number of elements and the number of sorted arrays, where one element in the array consisting of a large number of elements or one sorted array of elements makes an input sequence, and the generation unit rearranges the elements, based on which input sequences have been produced, in accordance with the plurality of output sequences generated so as to generate a plurality of sorted arrays. 

7. The apparatus according to claim 6, wherein for the unit of processing performed at each stage following the unit of processing at the initial stage, processing by the execution unit is executed for each set of N sorted arrays among the sorted arrays that have been generated by the multiway merging process in the unit of processing at a preceding stage, the processing by the execution unit being executed once or multiple times in 


8. The apparatus according to claim 1, wherein if the number of input sequences is less than N in the series of processes defining the unit of processing, the execution unit executes the multiway merging process on the less than N input sequences; and the generation unit rearranges the elements, based on which input sequences have been produced, in accordance with the output sequence that has been generated based on the less than N input sequences so as to generate a sorted array. 


9. The apparatus according to claim 1, wherein numbers that are sequentially assigned to input sequences for the multiway merging process are used for the indices. 

10. The apparatus according to claim 1, wherein the first number of bits is 32 and the second number of bits is 64. 

11. The apparatus according to claim 1, wherein in the series of processes defining the unit of processing, the multiway merging process is executed using SIMD instructions.

13. A computer-implemented method, the method comprising: executing the multiway merging process on N input sequences without rearranging the elements based on a plurality of input sequences; and rearranging the 





14. The method according to claim 13, wherein N is an integer equal to or greater than 3. 

15. The method according to claim 13, wherein a unit of processing is defined as a series of processes including executing the multiway merging process in the executing step and rearranging the elements, based on which the input sequences have been produced, according to an output sequence generated so as to generate a sorted array in the generating step, and the unit of processing is executed in a plurality of stages in sequence. 

16. The method according to claim 15, wherein if a plurality of output 

17. The method according to claim 15, wherein if only one output sequence is generated, the generating step rearranges the large number of elements in accordance with the one output sequence generated so as to generate a sorted array in which all of the large number of elements are sequentially sorted. 


18. A computer program product, the computer program product comprising: one or more computer readable hardware storage devices and program instructions stored on the one or more computer readable hardware storage devices, the program instructions comprising: 










program instructions to execute the multiway merging process on N input sequences without rearranging the 

program instructions to determine a number of bits of the key so that a combination of the key and the index has a first number of bits until the number of elements contained in input sequences for the multiway merging process reaches a predetermined threshold, and when the number of elements exceeds the predetermined threshold, program instructions to determine the number of bits of the key so that the combination has a second number of bits which is greater than the first number of bits.

an input sequence production unit configured to produce an input sequence by pairing a key from an element for use in a comparison during sorting with an index identifying the element for each element or sorted array of elements; 
an execution unit configured to execute the multiway merging process on N input sequences without rearranging the elements based on which input sequences have been produced;
 
a generation unit configured to rearrange the elements constituting the input sequences according to an output sequence that has been generated by the multiway merging process in the execution unit so as to generate a sorted array of elements; and 
a number of bits of the key determined so that a combination of the key and the 

    2. The apparatus according to claim 1, wherein N is an integer equal to or greater than 3. 

    3. The apparatus according to claim 1, wherein a unit of processing is defined as a series of processes including the execution unit executing the multiway merging process and the generation unit rearranging the elements, based on which input sequences have been produced, according to an output sequence generated so as to generate a sorted array and the unit of processing is executed in a plurality of stages in sequence. 

 
6. The apparatus according to claim 1, wherein if only one output sequence is generated, the generation unit rearranges the large number of elements in accordance with the one output sequence generated so as to generate a sorted array in which all of the large number of elements are sequentially sorted. 




    7. The apparatus according the claim 1, wherein if a plurality of output sequences are generated by the execution unit, the 



4. The apparatus according to claim 3, wherein for the unit of processing performed at an initial stage among the plurality of stages, processing by the execution unit on each set of N input sequences is iteratively executed multiple times in accordance with a number of elements contained in the array consisting of a large number of elements and the number of sorted arrays, where one element in the array consisting of a large number of elements or one sorted array of elements makes an input sequence, and the generation unit rearranges the elements, based on which input sequences have been produced, in accordance with the plurality of output sequences generated so as to generate a plurality of sorted arrays. 

    5. The apparatus according to claim 4, wherein for the unit of processing performed at each stage following the unit of processing at the initial stage, processing by the execution unit is executed for each set of N sorted arrays among the sorted arrays that have been generated by the multiway merging process in the unit of processing at a preceding stage, the processing by the execution unit being executed once or multiple times in accordance with the 


    

    8. The apparatus according to claim 1, wherein if the number of input sequences is less than N in the series of processes defining the unit of processing, the execution unit executes the multiway merging process on the less than N input sequences; and the generation unit rearranges the elements, based on which input sequences have been produced, in accordance with the output sequence that has been generated based on the less than N input sequences so as to generate a sorted array. 




9. The apparatus according to claim 1, wherein numbers that are sequentially assigned to input sequences for the multiway merging process are used for the indices. 

 10. The apparatus according to claim 1, wherein the first number of bits is 32 and the second number of bits is 64. 

  11. The apparatus according to claim 1, wherein in the series of processes defining the unit of processing, the multiway merging process is executed using SIMD instructions. 

12. A computer-implemented method, the method comprising: producing an input sequence by pairing, per element or sorted array of elements, a key from an element 

    13. The method according to claim 12, wherein N is an integer equal to or greater than 3. 

    14. The method according to claim 12, wherein a unit of processing is defined as a series of processes including executing the multiway merging process in the executing step and rearranging the elements, based on which the input sequences have been produced, according to an output sequence generated so as to generate a sorted array in the generating step, and the unit of processing is executed in a plurality of stages in sequence. 



 

16. The method according to claim 14, wherein if only one output sequence is generated, the generating step rearranges the large number of elements in accordance with the one output sequence generated so as to generate a sorted array in which all of the large number of elements are sequentially sorted. 

 

17. A computer program product, the computer program product comprising: one or more computer readable hardware storage devices and program instructions stored on the one or more computer readable hardware storage devices, the program instructions comprising: 

program instructions to produce an input sequence by pairing, per element or sorted array of elements, a key from an element for use in a comparison during sorting with an index identifying the element; program instructions to execute the multiway merging process on N input sequences without rearranging the elements based on which input sequences have been produced; 







program instructions to determine a number of bits of the key so that a combination of the key and the index has a first number of bits until the number of elements contained in input sequences for the multiway merging process reaches a predetermined threshold, and when the number of elements exceeds the predetermined threshold, program instructions to determine the number of bits of the key so that the combination has a second number of bits which is greater than the first number of bits.









Claims 1 – 11 and 13 – 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 17 of co-pending application 14/965,190, now U.S. Patent 10,642,901.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions 
The claimed differences would be obvious to a programmer of ordinary skill in the art, because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.

Therefore, it would have been obvious to modify the instant claims in order to 
reduces processing load associated with memory copy during execution of sorting and
deters occurrences of cache misses and to enable parallel processing and efficient
execution of merging process.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 11 and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,640,554 issued to Riichiro Take (“Take”) and in view of U.S. Patent 8,190,943 issued to William Song (“Song”) and further in view of USPGPUB 2003/0172100 issued to Alexander Tessarolo (“Tessarolo”).

With respect to claims 1, 13 and 18, Take teaches an apparatus, a computer implemented method and a program product for executing a multiway merging process on N input sequences (column 1, lines 6 – 11: a merge and sort process method for merging a plurality of sorted data sequences so as to generate one sorted data sequence. In particular, the present invention relates to a parallel merge and sort process method using a plurality of processors and a system thereof);
provide a parallel merge and sort process method for segmenting a plurality of sorted lists generated from a sort objective list and for allocating the sorted lists to a plurality of processors without need to read records from the sorted lists so as to accomplish high speed parallel merge and sort process. Column 4, lines 42 – 43, L sorted data sequences stored in the secondary memory unit can be segmented without need to access them. Column 15, lines 25 – 29, the auxiliary information list 124 can be divided for the parallel merge and sort process without need to perform the process for reading blocks 1211 from the sorted merge objective lists 122-1 to 122-L of the intermediate file 260 in the memory unit 200);
the key determined so that a combination of the key and the index has a first number until the number of elements contained in input sequences for the multiway merging process reaches a predetermined threshold, and when the number of elements exceeds the predetermined threshold, the key is determined so that the combination has a second number which is greater than the first number (Take: column 3, line 62 – column 4, line 21, a merge and sort process method for dividing a data sequence to be sorted into a plurality of sorted data sequences and merging the sorted data sequences, comprising the steps of dividing the data sequence to be sorted into L sorted data sequences, each of which is formed of a plurality of blocks (where L is any natural number larger than or equal to 2), for merging the P sorted data sequences so as to sort the data sequence to be merged in a predetermined order. Column 12, lines 35 – 44, in the first auxiliary information list 124, the first element and the last element are placed in the uppermost position and the lowermost position, respectively. The first auxiliary information list 124 is an index of the sorted merge ).
Take does not explicitly teach rearranging the elements, based on which the input sequences have been produced, according to an output sequence that has been generated by the multiway merging process in the executing step so as to generate a sorted array of elements; and a number of bits.
Song teaches rearranging the elements, based on which the input sequences have been produced, according to an output sequence that has been generated by the multiway merging process in the executing step so as to generate a sorted array of elements (column 4, lines 52 – 64, during subsequent clock cycles, the remaining data items of the subsequence emerge from the systolic array in sorted order. Accordingly, the systolic merger sorter converts each subsequence of unsorted data items into a sorted subsequence. After producing sorted subsequences from the unsorted subsequences, the systolic merge sorter processor iteratively K-way merge sorts sorted subsequences, in groups of K, until the final sorted sequence emerges).
Both of Take and Song are the same field of endeavor and they are both in the data processing art and therefore, are combinable/modifiable. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Take with the teachings of Song in order to serially accessed data storage stores and reads single items or single group items at a time, and the data item of least value of the K data items are outputted on next clock cycle after control circuitry presents to systolic 
Modified Take and Song do not explicitly teach a number of bit as claimed.
However, Tessarolo discloses claimed a number of bit (Para [0009], the number of bits that may be communicated across a data bus).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the teachings of Take and song with the teachings of Tessarolo so as to sum of numbers of any suitable bit-length is calculated using single register and overflow counter, performance and operation efficiency of the processor is improved.

As to claims 2 and 14, N is an integer equal to or greater than 3 (Take: column 3, line 62 – column 4, line 1). 
As to claims 3 and 15, executing the multiway merging process and the generation unit rearranging the elements, based on which input sequences have been produced, according to an output sequence generated so as to generate a sorted array and the unit of processing is executed in a plurality of stages in sequence (Song: column 6, lines 7 – 15).
As to claims 4 and 17, if only one output sequence is generated, the generation unit rearranges the large number of elements in accordance with the one output sequence generated so as to generate a sorted array in which all of the large number of elements are sequentially sorted (Song: Figure 4, column 6, lines 7 – 15 and 42 – 53).

As to claim 8, wherein if the number of input sequences is less than N in the series of processes defining the unit of processing, the execution unit executes the multiway merging process on the less than N input sequences; and the generation unit rearranges the elements, based on which input sequences have been produced, in accordance with the output sequence that has been generated based on the less than N input sequences so as to generate a sorted array (Song: column 7, lines 5 – 20 and 47 – 55).
As to claim 9, wherein numbers that are sequentially assigned to input sequences for the multiway merging process are used for the indices (Take: column 3, line 62 – column 4, line 4).
As to claim 10, the first number of bits is 32 and the second number of bits is 64 (Tessarolo: Para [0014], in a 32-bit environment, sums of 64 -bit numbers have traditionally been calculated according to the following algorithm, which may be called "summation by parts." The least significant thirty-two bits of the first 64 -bit number are added to the least significant thirty-two bits of the second 64 -bit number. Here, first number is 32 bits and second number is 64 bits).
As to claim 11, the multiway merging process is executed using SIMD instructions (Take: column 1, lines 13 – 18: The parallel merge and sort process (similar .
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of records do not teach or fairly suggest, “performed at an initial stage among the plurality of stages, processing by the execution unit on each set of N input sequences is iteratively executed multiple times in accordance with a number of elements contained in the array consisting of a large number of elements and the number of sorted arrays, where one element in the array consisting of a large number of elements or one sorted array of elements makes an input sequence, and the generation unit rearranges the elements, based on which input sequences have been produced, in accordance with the plurality of output sequences generated so as to generate a plurality of sorted arrays.“

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation could be used as an obviousness type Office action.
USP 8,478,755 issued to Lyon: Sorting large data sets.
USPGPUB 2011/0055492 issued to Wu: Multi-core processing system for sorting data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

March 11, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162